NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 12-3624


                           UNITED STATES OF AMERICA

                                            v.

                                  WILLIAM BROWN,

                                                         Appellant



                    On Appeal from the United States District Court
                             for the District of New Jersey
                            (D. C. No. 1-12-cr-00238-001)
                      District Judge: Honorable Joseph E. Irenas


                       Submitted under Third Circuit LAR 34.1(a)
                                   on May 10, 2013

              Before: SLOVITER, FUENTES and ROTH, Circuit Judges

                              (Opinion filed May 29, 2013)



                                      OPINION


ROTH, Circuit Judge:


      Counsel for William Brown has filed a motion to withdraw from the case and has

submitted a brief to support this appeal. Pursuant to Anders v. California, 386 U.S. 738,
87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel argues that there are no non-frivolous

issues that can be raised on appeal by Brown. Brown was given a copy of the motion and

the brief with the notice that he could file a pro se brief. He elected not to do so.

       On April 5, 2012, William Brown entered into a negotiated guilty plea before the

District Court for two counts of conspiracy to commit wire fraud in violation of 18

U.S.C. §§ 1343 and 1349 and conspiracy to commit money laundering in violation of 18

U.S.C. §§ 1957 and 1956(h). The advisory guidelines for these offenses range from 108

to 135 months imprisonment based upon a total offense level of 31. At sentencing, the

District Court adjusted the offense level to 26, a range from 63 to 78 months of

imprisonment, factoring Brown’s lesser involvement in the conspiracy, his close family

involvement, and his otherwise good character. On September 6, 2012, the District Court

sentenced Brown to 66 months of imprisonment, three years of supervised release, and

restitution of $9,252,575.94.

       After reviewing counsel’s Anders brief, we conclude that this case does not raise

any non-frivolous issues. Therefore, we will affirm the District Court’s sentence and we

will also grant counsel’s motion to withdraw.

       We adhere to a twofold inquiry when analyzing Anders briefs. United States v.

Youla, 241 F.3d 296, 300 (3d Cir. 2001). This inquiry consists of the following: “(1)

whether counsel adequately fulfilled the rule’s requirements, and (2) whether an

independent review of the record presents any nonfrivolous issues.” Id. Regarding the

first issue, we find that counsel’s brief is adequate. When an attorney submits an Anders

                                              2
brief, his or her duties are (1) to demonstrate to the court that he has thoroughly examined

the record for appealable issues, and (2) to demonstrate that the issues are frivolous. Id.

In attending to his or her duties “[c]ounsel need not raise and reject every possible

claim.” Id. Counsel needs only to satisfy the “conscientious examination” standard set

forth in Anders. Id. We are satisfied that counsel has met this standard. He diligently

searched the record for any potential appealable issues arising from the plea proceeding

and the sentencing proceeding and supported his claims of frivolousness with citations to

relevant case law. Thus, the Anders brief inquiry turns on our independent search of the

record. Id.

       When an Anders brief appears adequate on its face, our independent examination

of the record is to be guided by the Anders brief itself. Youla, 241 F.3d at 301. Counsel

raises three possible issues for review of a guilty plea in his Anders brief: (1) whether the

District Court had jurisdiction over Brown, (2) whether the District Court conducted a

sufficiently thorough plea hearing in order to ensure that the plea was knowing,

intelligent and voluntary, and (3) whether the sentence was improper. On the basis of our

review, we agree that all three issues are without merit, and hence frivolous.

       Here, jurisdiction in the District Court properly arose under 18 U.S.C. § 3231

because Brown committed an offense against the United States. Additionally, appellate

jurisdiction for this court properly arises under 28 U.S.C. § 1291.

       As to the guilty plea, Brown entered into the negotiated agreement knowingly,

intelligently, and voluntarily. See Bradshaw v. Stumpf, 545 U.S. 175 (2005). The

                                              3
District Court carefully explained to Brown his rights and the ramifications of entering a

plea of guilty. The District Court also confirmed that Brown was mentally competent,

was not under to influence of any medication or other substance, and that he understood

the nature of the proceedings. Therefore, the record clearly supports the finding that

Brown made a knowing, intelligent, and voluntary waiver.

       As to sentencing, again there was no error. The District Court fully complied with

Rule 32 of the Federal Rules of Criminal Procedure. Furthermore, the District Court

identified the correct guideline range, examined relevant sentencing factors under 18

U.S.C. § 3553(a), and afforded Brown with the opportunity to request a departure and

variance of his sentence due to extraordinary circumstances involving the heath of his

wife. See United States v. Lessner, 498 F.3d 185, 203 (3d Cir. 2007). Accordingly, the

District Court adjusted the recommended guideline range downward to account for the

positive factors in Brown’s life. The District Court ultimately sentenced Brown to the

lower end of the adjusted guideline range. We find no error with this sentencing

procedure used by the District Court. Any argument that the sentencing process was

illegal would be frivolous.

       After our independent examination of the record, we find that there are no non-

frivolous issues that could be raised on appeal. Thus, we will affirm the District Court’s

judgment of sentence and we will grant counsel’s motion to withdraw.




                                             4